                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

KAYLA HOUCHINS,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 Case No.:
                                    )
GIBSON GROUP CONSULTING,            )
LLC d/b/a DECISIONPATH HR           )
                                    )
      Defendant.                    )
____________________________________/


             PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL
       COMES NOW, the Plaintiff, KAYLA HOUCHINS (hereinafter “Plaintiff” or

“Houchins”), and files her Complaint against Defendant GIBSON GROUP CONSULTING, LLC

d/b/a DecisionPathHR (hereinafter “Defendant” or “Gibson”), and in support Plaintiff states the

following:

                                  NATURE OF THE CLAIMS

       1.      This is an action for monetary damages, pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C §§ 2000e, et seq., as amended by the Pregnancy Discrimination

Act of 1978 (hereinafter “Title VII”) and the Family and Medical Leave Act of 1996, 29 U.S.C.

§§ 2601 et seq. (hereinafter the “FMLA”) to redress Defendant’s unlawful employment practices

against Plaintiff, including Defendant’s unlawful discrimination and retaliation against Plaintiff

because of her sex and pregnancy, as well as Defendant’s retaliation against Plaintiff for requesting

leave under the Family and Medical Leave Act, leading to her unlawful termination.




                                                 1

       Case 3:20-cv-00701-FDW-DCK Document 1 Filed 12/16/20 Page 1 of 7
                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

Title VII and the FMLA.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in the district.

                                             THE PARTIES

       4.      Plaintiff, Houchins, is a citizen of the United States, and was at all times material,

a resident of the state of South Carolina.

       5.      At all times relevant, Plaintiff worked for Defendant in the state of North Carolina

at its 8720 Red Oak Blvd #300, Charlotte, North Carolina 28217 location.

       6.      Defendant, Gibson, is a Domestic For-Profit Corporation with its principal office

in Charlotte, North Carolina.

       7.      Defendant is an employer as defined by the laws under which this action is brought.

                                PROCEDURAL REQUIREMENTS

       8.      Plaintiff has complied with all statutory prerequisites to filing this action.

       9.      On March 5, 2020, Plaintiff filed a claim with the Equal Employment Opportunity

Commission (“EEOC”), against Defendant, satisfying the requirements of 42 U.S.C. § 2000e-5(b)

and (e), based on sex, pregnancy, disability, and retaliation.

       10.     Plaintiff’s EEOC charge was filed within one hundred eighty days after the alleged

unlawful employment practices occurred.

       11.     On October 1, 2020, the EEOC issued to Plaintiff a Dismissal and Notice of Rights.



                                                     2

       Case 3:20-cv-00701-FDW-DCK Document 1 Filed 12/16/20 Page 2 of 7
       12.     This complaint was filed within ninety days of Plaintiff’s receipt of the EEOC’s

Dismissal and Notice of Rights.

                                  FACTUAL ALLEGATIONS

       13.     Plaintiff is Female.

       14.     For approximately one year and seven months Plaintiff worked for Defendant as an

On-site Recruiter.

       15.     Plaintiff was a full-time employee who regularly worked or exceeded forty hours

per week.

       16.     Around February 2019, Plaintiff verbally informed Kelly Ribaudo, Human

Resources Manager, of her pregnancy.

       17.     In late July 2019, Plaintiff spoke to Allison Lombard Human Resources Manager,

about her pregnancy and upcoming maternity leave. Plaintiff informed Ms. Lombard that she

planned to return to work on January 2, 2020, following her maternity leave. During this

conversation, Plaintiff requested FMLA forms from Ms. Lombard.

       18.     Plaintiff returned the completed FMLA forms to Ms. Lombard in early August

2019. The forms confirmed Plaintiff’s anticipated return to work date to be January 2, 2020.

       19.     Plaintiff began her FMLA leave on or about September 20, 2019.

       20.     On or about December 10, 2019, Plaintiff called Ms. Lombard to discuss her return

to work and confirm that her January 2, 2020, return to work date had not changed.

       21.     Approximately one week later, Plaintiff received a call from Ms. Lombard and Nick

Fueller, Sales Manager. During this call, Ms. Lombard and Mr. Fueller terminated Plaintiff’s

employment.




                                                3

       Case 3:20-cv-00701-FDW-DCK Document 1 Filed 12/16/20 Page 3 of 7
       22.     Defendant terminated Plaintiff’s employment mere weeks before she was set to

return from FMLA.

       23.     Defendant’s termination of Plaintiff’s employment in the midst of her FMLA leave

interfered with Plaintiff’s FMLA leave.

       24.     Furthermore, upon information and belief, Defendant terminated another pregnant

employee, Johany Negron, in September 2019.

       25.     Plaintiff has been damaged by Defendant’s illegal conduct.

       26.     Plaintiff has had to retain the services of the undersigned counsel and has agreed to

pay said counsel reasonable attorney’s fees.

                                            Count I:
                             Interference in Violation of the FMLA

       27.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-27 above.

       28.     Plaintiff is a covered “employee” as defined by the FMLA because she worked for

Defendant for more than 12 months preceding the leave, had more than 1,250 hours of service

during the 12 months preceding the leave, and worked at a location where the employer has at least

50 employees within 75 miles.

       29.     At all times relevant to the case, Defendant is and was a covered “employer” under

the FMLA because it has more than 50 employees employed at Plaintiff’s work location in 20 or

more workweeks in the calendar year preceding the leave request.

       30.     Plaintiff exercised, or attempted to exercise, her rights under the FMLA.

       31.     Defendant interfered with Plaintiff’s lawful exercise of her FMLA rights.

       32.     Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

                                                  4

       Case 3:20-cv-00701-FDW-DCK Document 1 Filed 12/16/20 Page 4 of 7
        33.     Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

she is entitled to legal relief.

        34.     Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        35.     Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

she is entitled to legal relief.

                                                 Count II:
                                   Retaliation in Violation of the FMLA

        36.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-27 above.

        37.     Plaintiff is a covered “employee” as defined by the FMLA because she worked for

Defendant for more than 12 months preceding the leave, had more than 1,250 hours of service

during the 12 months preceding the leave, and worked at a location where the employer has at least

50 employees within 75 miles.

        38.     At all times relevant to the case, Defendant is and was a covered “employer” under

the FMLA because it has more than 50 employees employed at Plaintiff’s work location in 20 or

more workweeks in the calendar year preceding the leave request.

        39.      Plaintiff exercised, or attempted to exercise, her rights under the FMLA.

        40.     Defendant retaliated against Plaintiff for exercising, or attempting to exercise, her

FMLA rights.

        41.     Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        42.     Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

she is entitled to legal relief.

                                                    5

       Case 3:20-cv-00701-FDW-DCK Document 1 Filed 12/16/20 Page 5 of 7
                                      Count III:
Sex, Including Pregnancy and Maternity Based Discrimination in Violation of Title VII as
                  amended by the Pregnancy Discrimination Act of 1978

       43.     Plaintiff re-alleges and adopts, as if fully set forth here, the allegations stated in

Paragraphs 1-27 above.

       44.     At all times relevant to this action, Plaintiff was in a protected category under Title

VII because of her sex, female, including pregnancy.

       45.     Defendant is prohibited under Title VII from discriminating against Plaintiff

because of her sex, including pregnancy and maternity with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

       46.     Defendant violated Title VII by unlawfully terminating and discrimination against

Plaintiff based on her sex including pregnancy and maternity as compared to male employees and

female employees who were not pregnant.

                                            Count IV:
                               Retaliation in Violation of Title VII

       47.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1-27 above.

       48.     Plaintiff engaged in protected activity under Title VII while employed by

Defendant.

       49.     Defendant engaged in intentional retaliation against Plaintiff for her participation

in protected activity.

       50.     Defendant’s conduct violated Title VII.

       51.     Defendant’s discriminatory conduct, in violation of Title VII, has caused Plaintiff

to suffer a loss or pay, benefits, and prestige for which she is entitled to damages.




                                                  6

       Case 3:20-cv-00701-FDW-DCK Document 1 Filed 12/16/20 Page 6 of 7
       52.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

       53.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling her to punitive damages.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b)      Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including

expert fees); and

       c)      Award any other and further relief as this Court deems just and proper.


                                         JURY DEMAND
       Plaintiff hereby requests a trial by jury on all triable issues herein.

                                               Respectfully Submitted:

                                               /s/ Gary Martoccio
                                               Gary Martoccio
                                               North Carolina Bar # 54125
                                               Spielberger Law Group
                                               4890 W. Kennedy Blvd., Ste. 950
                                               Tampa, Florida 33606
                                               T: (800) 965-1570
                                               F: (866) 580-7499
                                               Gary.Martoccio@spielbergerlawgroup.com

                                               Counsel for Plaintiff



                                                  7

       Case 3:20-cv-00701-FDW-DCK Document 1 Filed 12/16/20 Page 7 of 7
